NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              FEB 19 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

DRAYTON P V D BATEPOLA, AKA                      No. 11-71374
Puwakpitiya Vithanalage Dharmakirthi
Drayton Batepola,                                Agency No. A070-637-299

              Petitioner,
                                                 MEMORANDUM*
  v.

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted February 10, 2015**
                                Pasadena, California

Before: KOZINSKI, CHRISTEN, and HURWITZ, Circuit Judges.

       1.    The BIA did not abuse its discretion in rejecting Batepola’s untimely

motion to reopen. The BIA reasonably determined that Batepola was not entitled to

equitable tolling because he failed to pursue his claims of ineffective assistance of

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
counsel against his two prior attorneys with due diligence, Iturribarria v. INS, 321
F.3d 889, 897–99 (9th Cir. 2003), and failed to comply with the procedural

requirements of Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988), see

Ontiveros-Lopez v. INS, 213 F.3d 1121, 1123 (9th Cir. 2000). The BIA also

reasonably determined that Batepola’s second attorney performed competently and

that Batepola did not suffer prejudice as a result of following her advice.

      2.     The BIA did not abuse its discretion in concluding that Batepola failed

to introduce new material evidence to support reopening based on changed country

conditions. See INS v. Doherty, 502 U.S. 314, 323 (1992).

      3.     Batepola’s counsel’s motion to withdraw is granted.

      PETITION DENIED; MOTION TO WITHDRAW GRANTED.




                                          2